                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    CRAIG CUNNINGHAM; ROBERT
    HOSSFELD; and ANDREW PERRONG, on                           MEMORANDUM DECISION AND
    behalf of themselves and others similarly                   ORDER GRANTING [90] DSI’S
    situated,                                                 MOTION FOR JUDGMENT ON THE
                                                               PLEADINGS AS TO PLAINTIFF
             Plaintiffs,                                           ROBERT HOSSFELD
    v.

    VIVINT, INC.; and DSI DISTRIBUTING,
    INC., d.b.a. DSI SYSTEMS,                                    Case No. 2:19-cv-00568-DBB-CMR

             Defendants.                                              District Judge David Barlow



            Before the court is Defendant DSI Distributing, Inc.’s (DSI) motion for judgment on the

pleadings.1 DSI contends that Plaintiff Robert Hossfeld has failed to allege any claims against it

and therefore requests dismissal of Hossfeld’s causes of action as against DSI.2 Having reviewed

the pleadings, the briefing, and relevant law, the court rules as follows.

                                                BACKGROUND

            Plaintiffs originally filed this putative class action on August 14, 2019.3 On January 5,

2021, Plaintiffs filed a Second Amended Complaint (Complaint) adding Hossfeld as a Plaintiff.4

            Generally, Plaintiffs allege that Defendants violated the Telephone Consumer Protection

Act (TCPA) when they sent unsolicited text messages and automated telephone calls to




1
    Defendant DSI’s Motion for Judgment on the Pleadings as to Plaintiff Robert Hossfeld, ECF No. 90.
2
    Id. at 2–4.
3
    Complaint, ECF No. 2.
4
    Plaintiffs’ Second Amended Complaint, ECF No. 86.
Plaintiffs’ cellular phones.5 For his part, Plaintiff Hossfeld “alleges that Vivint, Inc. (Vivint) sent

him automated telemarketing calls to his cellular telephone number” without his consent and in

violation of TCPA.6 Hossfeld alleges no facts implicating DSI in any TCPA violations.7

Nevertheless, Hossfeld alleges in Count One that “Defendants” violated the do-not-call

provisions of the TCPA8 and he alleges in Count Three that “Defendants” violated the TCPA’s

automated call provisions.9

                                            STANDARD OF REVIEW

            Rule 8 requires that a claim for relief contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”10 In other words, the allegations must “give the

defendant fair notice of what the claim is and the grounds upon which it rests.”11

            A pleading may be challenged by a motion for judgment on the pleadings under Rule

12(c) “only when the moving party has clearly established that no material issue of fact remains

to be resolved and the party is entitled to judgment as a matter of law.”12 Such a motion “is

treated as a motion to dismiss under Rule 12(b)(6).”13 For a claim to survive a motion to dismiss,



5
    See id. at ¶¶ 1–6, 131–43.
6
    Id. at ¶¶ 2, 131–43.
7
 See generally id. Hossfeld acknowledges that he “made no factual allegations regarding DSI.” See Plaintiffs’
Memorandum in Opposition to Defendant DSI’s Motion for Judgment on the Pleadings as to Plaintiff Robert
Hossfeld, ECF No. 106 at 1–2.
8
 See ECF No. 86 at ¶ 132 (“Defendants violated 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2) by initiating
multiple solicitation calls within a 12-month period to residential telephone numbers despite their registration on the
National Do Not Call Registry, without signed, written prior express invitation or permission.”).
9
  See id. at ¶ 141 (“The Defendants violated the TCPA by (a) initiating automated telephone solicitations to
telephone numbers, or (b) by the fact that others made those calls on its behalf.”).
10
     Fed. R. Civ. P. 8(a)(2).
11
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (ellipsis, citation, and internal quotation marks omitted).
12
 Sanders v. Mountain Am. Fed. Credit Union, 689 F.3d 1138, 1141 (10th Cir. 2012) (citation and internal quotation
marks omitted); see Fed. R. Civ. P. 12(c).
13
     Atl. Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000).

                                                             2
it “must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.”14 “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”15 The court views the allegations in the light most favorable to the non-

moving party.16

                                                      ANALYSIS

           I.       Plaintiff Hossfeld’s Claims Against DSI Must Be Dismissed.

           As noted, Plaintiffs generally allege that Defendants violated the TCPA by sending

unsolicited telemarketing calls and messages to Plaintiffs’ cellular phones.17 Hossfeld asserts that

Defendant Vivint made these calls to his phone, but he alleges no facts implicating Defendant

DSI.18 Although no facts are alleged by Hossfeld against DSI, he asserts causes of action against

all defendants in the first and third causes of action in the Complaint.19 Hossfeld has not alleged

facts supporting such claims and they must be dismissed. Indeed, Hossfeld recognizes the lack of

factual allegations directed at DSI, but contends that he “has not asserted any claims against

DSI.”20 By identifying all defendants, including DSI, in the first and third causes of action, the

Complaint alleges claims by Hossfeld against DSI. Because there are no factual allegations

supporting them, Hossfeld’s claims in Count One and Count Three must be dismissed against

DSI for failure to state a claim.



14
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation marks omitted).
15
     Id.
16
     Wilson v. Montano, 715 F.3d 847, 852 (10th Cir. 2013).
17
     See ECF No. 86 at ¶¶ 1–6.
18
     Id. at ¶ 2; see ECF No. 106 at 1–2 (acknowledging that Hossfeld has asserted no factual allegations against DSI).
19
     See ECF No. 86 at ¶¶ 131–43.
20
     ECF No. 106 at 1–2.

                                                            3
                                            ORDER

          For the reasons stated in this Memorandum Decision and Order, Defendant DSI’s motion

for judgment on the pleadings is GRANTED.21 Plaintiff Hossfeld’s claims against Defendant

DSI are dismissed without prejudice.



          Signed June 21, 2021.

                                             BY THE COURT



                                             ________________________________________
                                             David Barlow
                                             United States District Judge




21
     ECF No. 90.

                                                4
